COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  ALEXANDER HOLLAND,                               §                  No.08-19-00249-CR

                      Appellant,                   §                    Appeal from the

  v.                                               §                  299th District Court

  THE STATE OF TEXAS,                              §                of Travis County, Texas

                      Appellee.                    §                (TC# D-1-DC-19-904012)

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 11TH OF JUNE, 2021.


                                               LEE GABRIEL, Senior Justice (Ret.)

Before Palafox, J., Alley, J., and Gabriel, Senior Justice (Ret.)
Gabriel, Senior Justice (Ret.)(Sitting by Assignment)